t c summary opinion united_states tax_court bassam j abdallah petitioner v commissioner of internal revenue respondent docket no 13619-01s filed date jonathan p decatorsmith and william j broderick specially recognized for petitioner william i miller and david weiner for respondent powell special_trial_judge this case was heard pursuant to the provisions of sec_7463' of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority ' unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure - - respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax arising from petitioner’s failure to pay self-employment_tax the issue is whether petitioner is exempt from self-employment_tax under sec_1402 petitioner resided in hammond indiana at the time the petition was filed petitioner earned a master of divinity degree in december of from the lutheran school of theology in chicago in petitioner was ordained into the ministry by the evangelical lutheran church in america since his ordination he served as a minister of the redeemer lutheran church in bryant indiana based on his religious beliefs and principles petitioner conscientiously objects to accepting public insurance thus in march of petitioner obtained a form_4361 application_for exemption from self-employment_tax for use by ministers members of religious orders and christian science practitioners from the internal_revenue_service in muncie indiana petitioner completed and signed the form_4361 in the presence of witnesses petitioner mailed the form_4361 to the internal_revenue_service in cincinnati ohio respondent has no record that form_4361 was filed petitioner does not have a copy of the completed form_4361 the general instructions on form_4361 part g state mail your application to the internal_revenue_service center for the place where you live the instructions directed petitioner a resident of indiana to mail form_4361 to the internal_revenue_service center in memphis tennessee the first years petitioner had net self-employment earnings_of dollar_figure or more for services he provided as a minister were and petitioner has not paid self-employment taxes on his ministerial earnings since he filed the form_4361 in instead he has relied on his investments with the board_of pensions of the evangelical lutheran church in america to provide for his retirement sec_1401 imposes a tax on the self-employment_income of a taxpayer sec_1402 however provides exemption --subject to paragraph any individual who is a a duly ordained commissioned or licensed minister of a church upon filing an application in such form and manner and with such official as may be prescribed by regulations made under this chapter together with a statement that either he is conscientiously opposed to or because of religious principles he is opposed to the acceptance with respect to services performed by him as such minister member or practitioner of any public insurance which makes payments in the event of death disability old age or retirement and in the case of an individual described in subparagraph a that he has informed the ordaining commissioning or licensing body of the church or order that he 1s opposed to such insurance shall receive an exemption from the tax imposed by this chapter with respect to services performed by him as such minister member or practitioner the exemption must be filed no later than the due_date of the return including any extension thereof for the second taxable_year for which he has net_earnings_from_self-employment of dollar_figure or more sec_1402 e a sec_1 e - - - 2a a income_tax regs provides such a request shall be made by filing an application_for exemption on form the parties agree that petitioner is a minister who gualifies for exemption under sec_1402 the parties further agree that if form_4361 was filed the filing was timely the issue is whether petitioner filed a form_4361 in we found petitioner’s evidence that he had filed for an exemption to be particularly credible his testimony concerning the filing of the form_4361 was straightforward and plausible further his testimony was buttressed by the written_statement of a witness who observed petitioner complete and sign the form_4361 in with regards to whether the application was approved by respondent as required by the regulations see sec_1 e -2a c income_tax regs we believe that such approval must have been given petitioner consistently has not paid self-employment taxes on his ministerial earnings since while we reject any argument concerning estoppel against respondent it seems highly peculiar that if the approval had technically the statement is hearsay see fed r evid however respondent has not raised an objection and the statement definitely has probative value see rule while petitioner could not produce a copy of the application we note that neither sec_1402 sec_6001 pertaining to required records nor the applicable regulations require petitioner to retain such a copy - - not been given petitioner would have filed for years as being exempt without some dispute rather it seems more likely that his file was misplaced at some point in time thus we find that petitioner prepared and filed the form_4361 in reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for petitioner
